DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Supplemental Response to Office Action and Response to Non-Compliant Amendment
	The ‘Supplemental Response to Office Action and Response to Non-Compliant Amendment’, filed on 15 January 2021, has been ENTERED and the allegations/arguments presented therein have been fully considered.

Status of Claims
	Claims 11, 25, and 30-53 are canceled.
	Claims 1, 12, 13, 23, 28, and 29 are amended.
	Claims 54-60 are added.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendment’ was given in an interview with Applicant’s Representative, Denise Bergin (415.601.3472) on 17 February 2021.
Please amend the claims as follows:
1. (Currently Amended) A method comprising:
providing a mixed population of cells, the mixed population comprising first mutant cells and non-mutant cells, the first mutant cells having a target DNA sequence integrated on a left or right homology arm, a selection marker, and a counter-selection marker integrated into their genomes, the selection marker coding for resistance to a selection agent and the counter-selection marker coding for one or more proteins that lead to cell death in counter-selective conditions and the non-mutant cells comprising one or more of: (a) metabolically inactive cells, (b) cells that spontaneously develop resistance to the selection agent but do not have the target DNA sequence, and (c) cells that carry a non-integrated plasmid comprising the selection marker and are resistant to the selection agent but that cannot increase in number; 
in liquid, enriching the first mutant cells relative to the non-mutant cells in the mixed population to produce a homogenous population of first mutant cells
in liquid, removing the selection marker and the counter-selection marker from some cells of the population enriched for the first mutant cells.
56-60. (Canceled)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The most relevantly identified references are U.S. Patent Application Publication No. 2017/0159045 (see ‘Information Disclosure Statement’, filed on 04 November 2019; herein “USPGPUB ‘045”) and Gross et al. (Technologies for Single-Cell Isolation. August 2015. International Journal of Molecular Science. Vol. 16, No. 8, pages 16897-16919; see ‘PTO-892’, mailed on 10 July 2020; herein “Gross 2015”).  USPGPUB ‘045 discloses a high-throughput genomic engineering platform utilizing a mixed population of mutant and non-mutant cells whereby mutant cells  are enriched (Abstract; and Paragraphs [0034], [0054], [0056], [0064], [0550], [0553], [0565], [0568], [0582]and [0656]; Figs. 2, 3, 4, 6A-B, 14).  Gross 2015 describes methods for the isolation of single cells (Abstract; Paragraph bridging pages 16900 and 16901, page 16903, last paragraph to page 16904, 1st full paragraph; and Fig. 3).  However, as persuasively argued in the ‘Supplemental Response to Office Action and Response to Non-Compliant Amendment’ (page 7), filed on 15 January 2021: 1) claim 1 is amended to incorporate the limitations from claim 11 (i.e., wherein enriching the first mutant cells relative to the non-mutant cells in the mixed population comprises freezing and thawing the mixed population); and 2) claim 23 is amended to recite one or more of metabolically active cells, cells that spontaneously develop resistance to the selection agent but do not have the target DNA sequence, and cells that carry a non-integrated plasmid PTO-892’; herein “Kato 2014”) and Peters et al. (Enrichment of Mutants of Mucor racemosus by Differential Freeze-killing.  Journal of General Microbiology. 1978. Vol. 105, pages 77-81; see attached ‘PTO-892’; herein “Peters 1978”) as relevant to the enrichment/selection of cells by freezing and thawing, wherein Kato 2014 describes a cell selection technique/methodology by combining aquaporin (AQP) expression in a cell with ultra-quick freezing, whereby membrane damage caused by ultra-quick freezing is rescued by the expression of AQP (Abstract; page 1, right column, 1st full paragraph to page 2, left column, 2nd full paragraph; page 8, left column, 1st full paragraph to right column, 3rd full paragraph) and Peters 1978 describes an efficient technique for the enrichment of mutant cells (e.g., Mucor racemosus) by differential freeze-killing (Title and Abstract).  Neither USPGPUB ‘045 nor Gross 2015 teaches or suggests the non-mutant cells to comprise one or more of metabolically active cells, cells that spontaneously develop resistance to the selection agent but do not have the target DNA sequence, and cells that carry a non-integrated Supplemental Response to Office Action and Response to Non-Compliant Amendment’, filed on 15 January 2021, and the above ‘Examiner’s Amendment’.  Further, there is no teaching or suggestion for such non-mutant cells in Kato 2014 or Peters 1978.
In view of the above ‘Examiner’s Amendment’ along with the allegations/arguments presented in the ‘Supplemental Response to Office Action and Response to Non-Compliant Amendment’, filed on 15 January 2021, the rejections found in the ‘Non-Final Office Action’, mailed on 10 July 2020, have been overcome.  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein. 
Therefore, claims 1-10, 12-24, 26-29, 54, and 55 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636